DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10,14-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2020/0252654) in view of Huang et al. (WO 2017036370).  
Regarding claim 1, Su teaches a method comprising; maintaining at least one set of parameters or weights for a neural net of a plurality of sets of parameters or weights for the neural net (e.g., paragraphs 0003-0004), deriving a first prediction block at least partly based on an output of the neural net using the at least one set of parameters or weights derived through online learning (e.g., elements 110, 310 in  figs. 3-4, paragraphs 0002,0013), deriving a first encoded prediction error block through encoding a difference of the first prediction block and a first input block (e.g., figs. 2-4, elements 116, 120, paragraph 0009), encoding the first encoded prediction error block into a bitstream (e.g., elements 116, 120 in figs. 2-4, paragraphs 0009), deriving a reconstructed prediction error block based on the first encoded prediction error block (e.g., element 124 in figs. 3-4), deriving a second prediction block at least partly based on an output of the neural net using the at least one set of parameters or weights (e.g., the process repeats in loop for subsequent blocks as shown in figs. 2a-10), deriving a second encoded prediction error block through encoding a difference of the second prediction block and a second input block (e.g., it is noted that the process repeats in a loop as shown in figs. 2a-4), and encoding the second encoded prediction error block into a bitstream (e.g., figs. 2a-10).
	Su as discussed in the above action maintains at least one set of parameters or weights for a neural net of a plurality of sets of parameters or weights for the neural net, and transmits to the decoder side; but fails to explicitly indicate, parameters or weights for the neural net is derived through online learning; transmitting an update of the at least one set of parameters or weights derived through online learning to a decoder; derived through online learning and the reconstructed prediction error block. 
	Huang in the same field of endeavor and through-out the disclosure (e.g., figs. 1a-6, abstract, paragraphs 0004-0007,0012,0014,0015,0029,0034,0040) teaches the above maintaining parameters or weights of neural network and updating and transmit to the decoder, and further indicates the DNN parameters can be adaptively updated on-the-flight, e.g., online.
	in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Huang, into the video coding system of Su using neural network, in order to  reduce residual error, as suggested by the reference.
Regarding claim 2, the combination of Su and Huang teach the method of claim 1, further comprising performing in-loop filtering of the first input block using the neural net (e.g., loop deblock filter DF as shown in figs. 1a-4 of Su, also fig. 1a, paragraph 0009 of Huang).
Regarding claim 3, the combination of Su and Huang teach the method of claim 1, further 
comprising post-processing, using the neural net, the output of the neural net (e.g., paragraphs 0038-0053 of Su; also paragraphs 0012-0013,0029,0032,0035 of Huang).
Regarding claim 4, the combination of Su and Huang teach the method of claim 1, further comprising transforming a first residual of the first prediction block using the neural net, and transforming a second residual of the second prediction block using the neural net (e.g., note that the process of video signal is a sequential process, figs. 1a-10, paragraph 0021 of Su, also paragraphs 0008-0009 of Huang).
Regarding claim 5, the combination of Su and Huang teach the method of claim 1, further  comprising controlling a learning rate of the neural net with adaptively deciding to turn learning on and off, and providing indications of the adaptive on and off decisions in the bitstream (e.g., paragraphs 0015,0022,0041, of Su, also paragraphs 0014,0034 of Huang).
Regarding claim 6, the combination of Su and Huang teach the method of claim 1, further comprising determining the output of the neural net based on a gradient of a loss, wherein the loss is represented with the reconstructed prediction error block (e.g., paragraphs 0004,0009,0067 of Su).
Regarding claim 7, the combination of Su and Huang teach the method of claim 1, further comprising; training multiple models of the neural net using the first or second encoded prediction error block as a basis for the training, and maintaining at least one of competing sets of parameters or weights for the models of the neural net (e.g., paragraphs 0003-0004 of Su, also paragraphs 0012-0015,0033-0034 of Huang).
Regarding claim 8, the combination of Su and Huang teach the method of claim 1, further comprising; maintaining at least one of a plurality of sets of layer-wise parameters or weights for the neural net comprising one layer-wise set for each layer of a multi-layer video bitstream (e.g., paragraphs 0003-0005 of Su, also paragraphs 0033-0034 of Huang).
Regarding claim 9, the combination of Su and Huang teach the method of claim 1, further comprising; maintaining at least one of a plurality of sets of sub-layer-wise parameters or weights for the neural net comprising one sub-layer-wise set for each sub-layer of a video bitstream (e.g., paragraphs 0003-0005 of Su, also paragraphs 0012-0015,0033-0034 of Huang).
Regarding claim 10, the combination of Su and Huang teach the method of claim 1, further comprising; maintaining at least one of a plurality of sets of processing-thread-wise parameters or weights for the neural net comprising one processing-thread-wise set for each processing thread for encoding the bitstream, wherein the processing threads for encoding are to be executed in parallel (e.g., paragraphs 0015-0016,0037 of Huang).
Regarding claim 14, the combination of Su and Huang teach the method of claim 1, further comprising; concluding that a picture has a picture type causing a reset of one or more sets of the plurality of sets of parameters or weights for the neural net and consequently resetting the one or more sets of the plurality of sets parameters or weights for the neural net to their initial values (e.g., figs. 1a-4, paragraph 0033-0034 of Huang).
Regarding claims 15-24 and 28-30, the limitations claimed are substantially similar to claims 1-10 and 14 above, and are the decoding/reverse process and also computer implemented process of the method claim 1; since the disclosure of the above references are directed to encoding/decoding, and computer implemented process, therefore the ground for rejecting claims 1-10 and 14 also applies here.
Allowable Subject Matter
5.	Claims 11-13 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is an examiner’s statement of reasons for allowance: resetting two of the plurality of sets of parameters or weights for the neural net to a first set of parameters or weights and a second set of parameters or weights, using the first set of parameters or weights for encoding/decoding a first picture; and using a prediction error block of the first picture for training the second set of parameters or weights, as specifies in claims 11 and 25.
	Claims 12-13 and 26-27 are objected based on dependency to the above claims 11 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gev/interviewprachice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482